Citation Nr: 0527549	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  05-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus, due 
to acoustic trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to November 
1945.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a claim of 
entitlement to service connection for bilateral tinnitus due 
to acoustic trauma. 


FINDING OF FACT

The veteran's bilateral tinnitus is causally related to in-
service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§38 U.S.C.A. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2004). 

The veteran, who served as a naval gunnersmate with exposure 
to 20mm and 40mm guns aboard landing ship tanks (LST's), 
contends that he developed bilateral hearing loss with 
tinnitus as a result of acoustic trauma in service, 
specifically in the form of a gun explosion during combat 
that rendered him deaf for two weeks. 

The veteran's service medical records include a discharge 
examination dated November 1945 which indicates no hearing 
disease or defects.  It further indicates that the veteran 
had normal hearing on coin click and whispered voice.  
Nothing in the service medical records indicates that the 
veteran had tinnitus during service.

While there is no medical evidence of hearing loss or 
tinnitus during service, post-service evidence reflects that 
the veteran has current bilateral hearing loss disability.  
38 C.F.R. § 3.385 (2004).  The veteran is presently service 
connected for bilateral hearing loss, due to acoustic trauma, 
with an evaluation of 20 percent.  See September 2003 and 
November 2004 rating decisions.  

The record contains varying accounts of the onset of the 
veteran's tinnitus.  An October 2002 VA audiology consult 
report notes that the veteran reported mild pulsatile 
tinnitus in the right ear for about seven months.  The report 
of a September 2003 VA ear examination notes constant, 
bilateral tinnitus with onset ten years previously.  The 
report of an October 2004 VA ear examination indicates that 
the veteran reported the onset of tinnitus in service 
following noise trauma.

Similarly, the record contains conflicting opinions 
concerning whether the veteran's tinnitus is related to his 
military service.  The September 2003 VA examiner expressed 
the opinion that the veteran's tinnitus was not as likely as 
not related to military noise exposure because the tinnitus 
onset was relatively recent and started long after the 
veteran left military service.  The October 2004 VA examiner, 
on the other hand, stated that noise trauma in navy service 
was more likely than not the etiology of the veteran's 
hearing loss.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).

Based upon the evidence of record, the Board exercises 
reasonable doubt in favor of the veteran by finding that his 
bilateral tinnitus was incurred as a result of noise exposure 
during service.  The two medical etiology opinions obtained 
in this case are equally balanced:  one in favor of and one 
against the claim as to service incurrence.  Therefore, the 
Board finds the evidence is in relative equipoise and that 
entitlement to service connection for bilateral tinnitus is 
warranted.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), was enacted.  It redefined the obligations 
of VA with respect to the duty to assist and imposed on VA 
certain notice requirements.  Final regulations implementing 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, including claims not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The Board's decision grants service connection for bilateral 
tinnitus.  As such, the Board finds no need to further 
discuss compliance with VCAA duties to notify and assist.


ORDER

Service connection for bilateral tinnitus is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


